

EXHIBIT 10-8
 


 


 


 


 
HALLIBURTON COMPANY
 
PENSION EQUALIZER PLAN
 


 


 


 


 


 


 


 


 


 


 


 
 
 


 


 


 
As Amended and Restated
 
Effective March 1, 2007
 


--------------------------------------------------------------------------------



PREAMBLE
 
Halliburton Company, a Delaware corporation (the “Company”), established this
Pension Equalizer Plan (the “Plan”), effective as of January 1, 2004, to provide
payments for individual Pension Equalizer Benefits to eligible employees of the
Company.  The Company now desires to amend and restate the Plan as follows,
effective as of March 1, 2007:
 
ARTICLE I
DEFINITIONS
 
Each of the following terms shall have the meaning set forth in this Article I
for purposes of the Plan and any amendments thereto:
 
1.1  
Administrator:  The person or persons appointed by the Board to administer the
Plan.

 
1.2  
Affiliate:  Any person or entity who or which controls, is controlled by or is
under common control with the Company.  For purposes of this definition, the
terms “control” and “controlled by” as used with respect to the Company or any
person or entity shall mean possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of the Company or
such person or entity, whether through the ownership of an equity interest in
the Company or such person or entity, by contract or otherwise.

 
1.3  
Board:  The Board of Directors of the Company.

 
1.4  
Code:  The Internal Revenue Code of 1986, as amended.

 
1.5  
Company:  Halliburton Company, including any of its Subsidiaries or Affiliates.

 
1.6  
Company Contributions:  Amounts contributed by the Company for the benefit of a
Participant other than from a Participant’s Eligible Compensation under any
Company defined contribution deferred compensation plan.

 
1.7  
Eligible Compensation:  The total of the annual base pay, annual bonus amount
under any performance-based incentive compensation plan, including any elective
contributions made on a Participant’s behalf by the Company that are not
includable in income under Section 125, Section 402(e)(3) or Section 402(h) of
the Code and any amounts not included in the gross income of a Participant under
a salary reduction agreement by reason of the application of Section 132(f) of
the Code, paid by the Company to or for the benefit of the Participant during a
Plan Year.     

 
1.8  
Employee:    An employee of the Company.

 

1

--------------------------------------------------------------------------------



1.9  
Eligible Employee:  An Employee who, as of September 29, 1998, (a) was a
participant in either the Dresser Industries, Inc. Retirement Savings Plan A or
the Dresser Industries, Inc. Retirement Savings Plan B (each, a “Dresser Savings
Plan”) and was actively employed by Dresser Industries, Inc. or any affiliate of
Dresser Industries, Inc. that was a participating employer in a Dresser Savings
Plan, and (b) was entitled to a Pension Equalizer Contribution under such plan.

 
1.10  
Participant:  An Eligible Employee who has commenced, but not terminated,
participation in the Plan as provided in Article II.  Schedule A contains a list
of Participants and their respective Pension Equalizer Percentages as of January
1, 2007.

 
1.11  
Pension Equalizer Benefit:  The amount calculated under Article III.

 
1.12  
Pension Equalizer Percentage:  The percentage set forth for each Participant on
Schedule A.

 
1.13  
Plan:  The Halliburton Company Pension Equalizer Plan, as amended from time to
time.

 
1.14  
Plan Year:  The twelve-consecutive month period commencing January 1 of each
year.

 
1.15  
Schedule A:  The Schedule A attached to the Plan setting forth a list of
Participants and the Pension Equalizer Percentage for each Participant as of
January 1, 2007.

 
1.16  
Subsidiary:  At any given time, any other corporation of which an aggregate of
80% or more of the outstanding voting stock is owned of record or beneficially,
directly or indirectly, by the Company or any other of its Subsidiaries.

 
1.17  
Termination Date:  The earlier of the date (a) a Participant attains age 65 or
(b) a Participant’s service to the Company ends by reason of retirement,
resignation, disability, death or other event that has the effect of terminating
the Participant’s service to the Company; provided, however, that for purposes
of this clause (b), a date shall not be a “Termination Date” until there has
been a “Separation from Service” within the meaning of Section 409A(a)(2)(A)(i)
of the Code and accompanying Treasury regulations.

 
ARTICLE II
PARTICIPATION
 
2.1  
Admission as a Participant

 
Participation in the Plan is closed to new entrants.  A complete list of
Participants as of January 1, 2007, is included on Schedule A.
 

2

--------------------------------------------------------------------------------



2.2  
Termination of Participation

 
Participation under the Plan shall cease as of the Plan Year following the Plan
Year during which a Participant’s Termination Date occurs.   For example, if a
Participant has a Termination Date during the 2007 Plan Year, a Pension
Equalizer Benefit would be paid in 2008 based on Eligible Compensation for that
portion of the 2007 Plan Year prior to such Participant’s Termination Date.
 
ARTICLE III
PENSION EQUALIZER BENEFITS
 
3.1  
Pension Equalizer Benefit

 
Each Participant’s Pension Equalizer Benefit for a Plan Year shall be calculated
as follows:
 
 
(1)
multiply the Participant’s Eligible Compensation by the applicable Pension
Equalizer Percentage as provided for that Participant on Schedule A;

 
 
(2)
add 7% of the Participant’s Eligible Compensation to the amount calculated in
(1); and then

 
 
(3)
subtract all Company Contributions for the Plan Year from the amount calculated
in (2).  This amount will equal the Participant’s Pension Equalizer Benefit, but
in no event will the benefit be less than zero.

 
3.2  
Pension Equalizer Benefit Payment Date

 
A Participant’s Pension Equalizer Benefit for a Plan Year shall be paid on March
1 (or the next succeeding business day if March 1 is not a business day)
following the end of the Plan Year.
 
3.3  
Form of Pension Equalizer Benefit

 
Each Participant’s Pension Equalizer Benefit shall be paid by payroll check or
direct deposit into the Participant’s designated bank account in accordance with
the Company’s normal and customary procedures for making payroll payments to
Employees.
 
       3.4   Gross-up for Taxes
 
Each Participant’s Pension Equalizer Benefit payment shall be grossed up for
federal and state income taxes and federal payroll taxes so that the amount paid
to the Participant is not diminished by such taxes.
 

3

--------------------------------------------------------------------------------





 
ARTICLE IV
PENSION EQUALIZER BENEFIT FORFEITURES
 
A Participant’s Pension Equalizer Benefit payments shall cease as of the Plan
Year following the Plan Year during which the Participant has a Termination
Date.
 
ARTICLE V
DEATH BENEFITS
 
If a Participant’s Termination Date shall occur by reason of death or if the
Participant dies after his or her Termination Date but prior to receipt of a
Pension Equalizer Benefit payment for a Plan Year, such payment shall be
distributed to the Participant’s surviving spouse, if any, or to the executor or
the administrator of the Participant’s estate, if any, or to the Participant’s
heirs at law at the time and in the manner provided for in Article III of the
Plan.
 
ARTICLE VI
ADMINISTRATION OF THE PLAN
 
6.1  
Administrator

 
The Board shall appoint an Administrator to administer the Plan.  Such
Administrator or such successor Administrator as may be duly appointed by the
Board shall serve at the pleasure of the Board.  The Administrator shall
maintain complete and adequate records pertaining to the Plan, including but not
limited to Participants’ Pension Equalizer Benefits, and all other records which
shall be necessary or desirable in the proper administration of the Plan.
 

4

--------------------------------------------------------------------------------



6.2  
Indemnity

 
The Company (the “Indemnifying Party”) hereby agrees to indemnify and hold
harmless the Administrator (the “Indemnified Party”) against any losses, claims,
damages or liabilities to which the Indemnified Party may become subject to the
extent that such losses, claims, damages or liabilities or actions in respect
thereof arise out of or are based upon any act or omission of the Indemnified
Party in connection with the administration of this Plan (other than any act or
omission of such Indemnified Party constituting gross negligence or willful
misconduct), and will reimburse the Indemnified Party for any legal or other
expenses reasonably incurred by him or her in connection with investigating or
defending against any such loss, claim, damage, liability or action.  Promptly
after receipt by the Indemnified Party of notice of the commencement of any
action or proceeding with respect to any loss, claim, damage or liability
against which the Indemnified Party believes he or she is indemnified hereunder,
the Indemnified Party shall, if a claim with respect thereto is to be made
against the Indemnifying Party hereunder, notify the Indemnifying Party in
writing of the commencement thereof; provided, however, that the omission so to
notify the Indemnifying Party shall not relieve it from any liability which it
may have to the Indemnified Party to the extent the Indemnifying Party is not
prejudiced by such omission.  If any such action or proceeding shall be brought
against the Indemnified Party, and it shall notify the Indemnifying Party of the
commencement thereof, the Indemnifying Party shall be entitled to participate
therein, and, to the extent that it shall wish, to assume the defense thereof,
with counsel reasonably satisfactory to the Indemnified Party, and, after notice
from the Indemnifying Party to the Indemnified Party of its election to assume
the defense thereof, the Indemnifying Party shall not be liable to such
Indemnified Party hereunder for any legal or other expenses subsequently
incurred by the Indemnified Party in connection with the defense thereof other
than reasonable costs of investigation or reasonable expenses of actions taken
at the written request of the Indemnifying Party.  The Indemnifying Party shall
not be liable for any compromise or settlement of any such action or proceeding
effected without its consent, which consent will not be unreasonably withheld.
 
ARTICLE VII
NATURE OF PLAN
 
Plan benefits herein provided are to be paid out of the Company’s general
assets.  The Plan constitutes a mere promise by the Company to make benefit
payments in the future and Participants have the status of general unsecured
creditors of the Company.  The adoption of this Plan and any setting aside of
amounts by the Company with which to discharge its obligations hereunder shall
not be deemed to create a trust; legal and equitable title to any funds so set
aside shall remain in the Company, and any recipient of benefits hereunder shall
have no security or other interest in such funds.  Any and all funds so set
aside shall remain subject to the claims of the general creditors of the
Company, present and future.  This provision shall not require the Company to
set aside any funds, but the Company may set aside such funds if it chooses to
do so.
 

5

--------------------------------------------------------------------------------





 
ARTICLE VIII
AMENDMENT AND TERMINATION
 
The Board may terminate or amend the Plan at any time and from time to time;
provided, however, that no termination or amendment may deprive a Participant of
his or her Pension Equalizer Benefit or be retroactive in effect to the
prejudice of any Participant without the prior consent of the Participant
affected.
 
ARTICLE IX
GENERAL PROVISIONS
 
9.1  
No Preference over Creditors

 
No Participant shall have any preference over the general creditors of the
Company in the event of the Company’s insolvency.
 
9.2  
Incompetence of Participant

 
If the Administrator receives satisfactory evidence that any Participant
entitled to receive a payment hereunder is, at the time the benefit is payable,
physically, mentally or legally incompetent to receive such payment and to give
a valid receipt therefor, and that an individual or institution is then
maintaining or has custody of such Participant and that no guardian, committee
or other representative of the estate of such Participant has been duly
appointed, the Administrator may direct that such payment be paid to such
individual or institution maintaining or having custody of such Participant, and
the receipt of such individual or institution shall be valid and a complete
discharge for the payment of such benefit.
 
9.3  
Direct Deposit of Payments

 
Payments to be made hereunder may, at the written request of the Participant, be
made to a bank account designated by such Participant, provided that deposits to
the credit of such Participant in any bank or trust company shall be deemed
payment into his or her hands.
 
9.4  
Construction of Plan

 
Wherever any words are used herein in the masculine, feminine or neuter gender,
they shall be construed as though they were also used in another gender in all
cases where they would so apply, and whenever any words are used herein in the
singular or plural form, they shall be construed as though they were also used
in the other form in all cases where they would so apply.
 
9.5  
Benefits Not Assignable

 
Benefits provided under the Plan may not be assigned or alienated, either
voluntarily or involuntarily.
 

6

--------------------------------------------------------------------------------





 
9.6  
Choice of Law

 
THE LAWS OF THE STATE OF TEXAS SHALL CONTROL THE INTERPRETATION AND PERFORMANCE
OF THE TERMS OF THE PLAN.  THE PLAN IS NOT INTENDED TO QUALIFY UNDER SECTION
401(a) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, OR TO COMPLY WITH THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED.
 
         9.7
Specified Employee; Six Month Payment Delay

 
Notwithstanding any provision of the Plan to the contrary, in the case of a
“Specified Employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
any payment following a Termination Date (other than by reason of death or
disability) shall be delayed until the later of (i) the Participant’s final
Pension Equalizer Benefit payment date or (ii) a date which is six months after
the Participant has incurred a “Separation from Service” within the meaning of
Section 409A(a)(2)(A)(i) of the Code and accompanying Treasury regulations.  For
purposes of the Plan, a Participant shall be a Specified Employee for the
twelve-month period beginning on April 1 of a Plan Year if the Participant is a
“Key Employee” as defined in Section 416(i) of the Code (without regard to
Section 416(i)(5) of the Code) as of December 31 of the preceding Plan Year.
 
EXECUTED this 1st day of October, 2007.
 
HALLIBURTON COMPANY
 
By:         /s/ David J. Lesar                              


David J. Lesar
Chairman of the Board, President
               and Chief Executive Officer



7

--------------------------------------------------------------------------------



SCHEDULE A


PLAN PARTICIPANTS AND


PENSION EQUALIZER PERCENTAGES


AS OF JANUARY 1, 2007




Last Name
First Name
PEP1
Aday
Thomas
2.10%
Allen
Steven
0.70%
Anderson
Freddie
3.30%
Barrett
Glen
1.30%
Beebe
Ronald
1.60%
Bordelon
John
1.70%
Boyce
James
4.80%
Britt
Gary
2.70%
Broussard
Paul
2.80%
Buckner
Robert
1.20%
Burris
Michael
1.70%
Campos
Harry
1.00%
Cawood
Benny
8.70%
Cobb
Dayton
2.30%
Cooney
Thomas
0.80%
Cornelison
Albert
1.80%
Crowell
Michael
1.70%
Dahlem
James
1.40%
Duckworth
David
2.30%
Ellis
Gary
4.10%
Evans
Willard
1.70%
Fishback
Harry
3.50%
Flippo
Carroll
3.70%
Freeman
David
0.20%
Garrett
Gary
2.90%
Hare
John
0.20%
Head
Elizabeth
3.80%
Hennessee
Keith
1.00%
Henry
John
3.80%
Huskey
Michael
3.40%
Mcgaha
Clarence
1.40%
McGuire
Lawrence
5.60%
McHam
William
0.80%
Milam
Carlos
5.70%
Morales
Michael
2.90%
Newsome
Lester
2.80%
Peiffer
James
9.30%
Philipp
Ann
1.80%


8

--------------------------------------------------------------------------------





Last Name
First Name
PEP1
Poole
Patrick
1.10%
Richardson
William
1.50%
Roberts
Jesse
0.20%
Rohde
Bruce
1.20%
Saxman
William
1.50%
Schlehuber
Benny
6.10%
Schuman
Robert
1.30%
Smith
David
2.50%
Sonnier
John
2.10%
Sonnier
Winfred
1.40%
Spriggs
Dennis
5.40%
Stanaway
Daryl
1.90%
Stephan
Werner
6.40%
Talley
Clifford
0.50%
Thacker
Michael
0.40%
Tooke
Robert
2.80%
Waits
Gene
6.40%
Weaver
Gary
0.10%
Wells
Carl
0.10%
Wiss
David
0.40%
Zenner
Richard
7.80%
Zyglewyz
Steve
2.80%



1      Pension Equalizer Percentage

9
 
